Case 1:20-cv-00907-NRB Document 38 Filed 08/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRAMEWORK MI, INC.,
Plaintiff,
- against - ORDER
CVS HEALTH CORPORATION, CVS PHARMACY, 20 Civ. 907 (NRB)
INC., CAREMARK RX, LLC, PROCARE
PHARMACY, LLC d/b/a ENCOMPASS RX,
ENCOMPASS RX, LLC

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Having reviewed the defendants’ status update letter, dated
July 27, 2020, the Court has determined that the defendants may
bring their motion without the necessity of another pre-motion
conference.

The Court notes that if, consistent with Rule 11, the
plaintiff can assert additional allegations to cure any alleged
deficiencies raised by the defendants, it would be in the best
interest of both the parties and the Court for the plaintiff to
assert them now, before briefing on the proposed motion. The
plaintiff is thus granted leave to file a second amended complaint
within two (2) weeks of this Order. At that time, if no second
amended complaint has been filed, the parties should confer on a

briefing schedule agreeable to both sides, in which no more than
Case 1:20-cv-00907-NRB Document 38 Filed 08/03/20 Page 2 of 2

sixty (60) days elapse from the filing of the defendants’ motion

to the filing of the defendants’ reply.

Dated: New York, New York
August 3, 2020

  

te POEs

BF ne
' J a :
NAOMI REICH BUCHWALD

UNITED STATES DISTRICT JUDGE

 
